Exhibit 99.1 BUSINESS DEVELOPMENT UPDATE September 8, 2008 Since the release of our previous update on July 8, 2008, the following business items have developed: § MATECH has signed another 5-year on-call contract with PennDOT. § MATECH has signed a contract with the Union Pacific Railroad to perform a large inspection of a structure in NE the second week in September. § MATECH officials have met with NYSDOT to discuss our current and future projects. § We have successfully executed and completed inspections with ALDOT, VDOT, NYSDOT, and Canadian National Railway. § MATECH has been contacted by a large international engineering firm regarding a contract for a major structure in PA, as well as a possible alignment for this firm to perform inspections world wide using the EFS. § Our COO has met with MassHighway to discuss past and future work in MA, as well as the possible sale of equipment. § Our COO was quoted by abc.com on the state of bridges. § Our COO was published in USA Today regarding the state of bridges and testing. § Our COO has spoken with top officials at one of the largest passenger railroad company in the US regarding testing on their structures. § Our COO has met with one of the largest owners of bridges in Greater New York City area regarding testing on their largest structures. § Our lobbyist has secured language in the Oberstar Bridge Bill that will likely require our technology to be used on an enormous number of bridges in the U.S. § Our lobbyist has spoken to 12 officials in the state of Pennsylvania;all have requested further information, which was sent to them with follow-up occurring the week of September 15, § MATECH officials have met with high-ranking officials at a large aerospace company to discuss use of our technologies on airframes and shipping vessels. § MATECH officials are presenting at the following conferences in the months of September and October: o Structural Materials Technologies Conference in Oakland,
